Citation Nr: 0720304	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder to 
include pityriasis rosea.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 2003 to 
March 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

The veteran was treated for pityriasis rosea in December 2003 
while on active duty.  The rating decision on appeal, dated 
in October 2004, denied service connection for a skin 
disability, to include pityriasis rosea, on the basis that 
the condition had been shown to have resolved in January 
2004, and that there was no evidence of the disease at the 
time of an August 2004 VA skin examination, nor in any of the 
post-service clinical evidence of record.  Private clinical 
records received subsequent to the August 2004 VA skin 
examination reflect treatment for skin complaints, to include 
fungal tenia rash, eczema, and unspecified dermatitis.  The 
veteran has reported that she has had continued outbreaks of 
skin disorders since her discharge from active duty but was 
unable to document them in the medical records for financial 
reasons.  Significantly, in an undated statement, the veteran 
indicated that she had consulted a physician in April 2006 
for a skin disorder which was present on her legs, stomach, 
neck and face.  She provided the contact information for the 
physician.  The Board finds VA should obtain the April 2006 
clinical record, as well as any other pertinent outstanding 
treatment records, not already of record, as such reportedly 
provides competent evidence of the current existence of a 
skin disorder which is one of the reasons the claim was 
denied.  Additionally, a VA examination for a clinical 
opinion as to whether any current skin disorder is 
etiologically related to service, to include the 
identification of pityriasis rosea in service, would be 
useful in adjudicating the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a skin 
disorder since discharge from service.  
After securing any necessary releases, 
obtain the records identified by the 
veteran, which have not already been 
associated with the claims file.  The 
Board is particularly interested in 
obtaining a copy of a report of clinical 
treatment by Gary Tennison, M.D., in 
April 2006, as referenced above.  

2.  The veteran should be scheduled for a 
VA dermatological examination by an 
appropriate specialist to determine the 
nature and etiology of all current skin 
disabilities.  The examiner is 
specifically requested to opine whether 
it is at least as likely as not that any 
current skin disorder is etiologically 
related to service.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination and in order to provide the 
requested opinion.  The rationale for all 
opinions expressed should be provided.  

3.  Thereafter, and after completing any 
further development determined to be 
warranted by the RO or the AMC, the claim 
of entitlement to service connection for 
a skin disorder to include pityriasis 
rosea should be adjudicated based on all 
the evidence in the claims file.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran should be 
afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




